Allowable Subject Matter

Claims 1-17 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Claim 1 recites the limitation, “an internal processor configured to: receive an instruction 
and a reference physical address of the memory from a memory controller”.
	Claim 8 recites the limitation, “wherein the internal processor is configured to: receive the instruction and the reference physical address from the memory controller”.
	Claim 11 recites the limitation, “receiving, by an internal processor, an instruction and a reference physical address of a memory from a memory controller”.
	Claim 15 recites the limitation, “receiving by an internal processor, the instruction and reference physical address from the memory controller”.
Said limitations are taught by the specification as originally filed.  Said limitations, in combination with the other recited  limitations, are not taught or suggested by the prior art of record.
For example, Xiao et al. (US 2019/0324914) teaches translating and/or mapping virtual addresses into physical addresses using offsets.  Choi (US 2012/0297139) teaches translating and/or mapping virtual addresses into physical addresses using offsets using a memory management unit.  However, neither teach “receiving by an internal processor, the instruction and reference physical address from the memory controller”.
Claims 2-7, 9-10, 12-14 and 16-17 depend from claims 1, 8, 11 and 15 and are considered allowable for at least the same reasons as said claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GURTEJ BANSAL/Primary Examiner, Art Unit 2139